Case 1:19-cv-03437-JPH-DML Document 48 Filed 10/27/20 Page 1 of 5 PageID #: 164




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 LORENZO GREEN,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03437-JPH-DML
                                                       )
 WEXFORD MEDICAL,                                      )
 GEO GROUP The,                                        )
                                                       )
                               Defendants.             )

            Order Granting Defendants' Unopposed Motions for Summary Judgment
                           and Directing Entry of Final Judgment

        Plaintiff Lorenzo Green is an Indiana Department of Correction (IDOC) inmate

 incarcerated at the New Castle Correctional Facility. Mr. Green commenced this 42 U.S.C. § 1983

 action on August 13, 2019, alleging that the defendants, Wexford Medical and GEO Group, have

 policies or practices that result in systemic deficiencies in the providing of inmate medical care.

 Dkt. 1 at 11. Both defendants have answered the complaint and now seek summary judgment on

 the assertion that Mr. Green failed to exhaust his administrative remedies before filing this lawsuit

 as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e. Although Mr. Green was

 granted additional time in which to respond to the defendants' motions, dkt. 42, he has not done

 so. Accordingly, for the reasons explained below, the defendants' motions, dkts. [30] & [36], are

 granted.

                                  I. Summary Judgment Standards

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty



                                                  1
Case 1:19-cv-03437-JPH-DML Document 48 Filed 10/27/20 Page 2 of 5 PageID #: 165




 Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if a reasonable jury could find

 for the non-moving party. Id. If no reasonable jury could find for the non-moving party, then there

 is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). The court views the facts in the

 light most favorable to the non-moving party, and all reasonable inferences are drawn in the non-

 movant's favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

        On a motion for summary judgment, "[t]he applicable substantive law will dictate which

 facts are material." National Soffit & Escutcheons, Inc., v. Superior Systems, Inc., 98 F.3d 262,

 265 (7th Cir. 1996) (citing Anderson, 477 U.S. at 248). The substantive law applicable to this

 motion for summary judgment is the PLRA, which requires that a prisoner exhaust available

 administrative remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a);

 see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies

 to all inmate suits about prison life, whether they involve general circumstances or particular

 episodes, and whether they allege excessive force or some other wrong." Porter, 534 U.S. at 532

 (citation omitted).

        "Proper exhaustion demands compliance with an agency's deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

 (footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) ("In order to

 properly exhaust, a prisoner must submit inmate complaints and appeals 'in the place, and at the

 time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry, 286 F.3d 1022,

 1025 (7th Cir. 2002)). "In order to exhaust administrative remedies, a prisoner must take all steps

 prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).




                                                  2
Case 1:19-cv-03437-JPH-DML Document 48 Filed 10/27/20 Page 3 of 5 PageID #: 166




           An inmate may not satisfy the PLRA's exhaustion requirement by exhausting

 administrative remedies after filing suit. See id. ("Ford's real problem . . . is timing. Section

 1997e(a) says that exhaustion must precede litigation. 'No action shall be brought' until exhaustion

 has been completed. . . . And these rules routinely are enforced . . . by dismissing a suit that begins

 too soon, even if the plaintiff exhausts his administrative remedies while the litigation is pending

 . . . .") (internal citations omitted).

           As the movants, the defendants bear the burden of establishing that the administrative

 remedies upon which they rely were available to the plaintiffs. See Thomas v. Reese, 787 F.3d 845,

 847 (7th Cir. 2015) ("Because exhaustion is an affirmative defense, the defendants must establish

 that an administrative remedy was available and that [the plaintiff] failed to pursue it."). "[T]he

 ordinary meaning of the word 'available' is 'capable of use for the accomplishment of a purpose,'

 and that which 'is accessible or may be obtained.'" Ross v. Blake, 136 S. Ct. 1850, 1858 (2016)

 (internal quotation omitted). "[A]n inmate is required to exhaust those, but only those, grievance

 procedures that are capable of use to obtain some relief for the action complained of." Id. at 1859

 (internal quotation omitted).

                                           II. Undisputed Facts

           The following facts are undisputed by Mr. Green and supported by the summary judgment

 record.

           At all times material to this lawsuit, Mr. Green was an IDOC inmate incarcerated at the

 New Castle Correctional Facility (NCCF). Dkt. 1 at ¶ 3. During this time, NCCF maintained an

 offender grievance system that was available to Mr. Green. Dkts. 32-1 at ¶ 15 (affidavit of

 Grievance Specialist Winningham) & 32-5 (IDOC grievance policy). Mr. Green utilized the

 grievance system for medical care issues on two occasions. Dkt. 32-1 at ¶ 10. One of those



                                                    3
Case 1:19-cv-03437-JPH-DML Document 48 Filed 10/27/20 Page 4 of 5 PageID #: 167




 grievances concerned the ankle injury that led to the allegations made in Mr. Green's complaint.

 Id. The other grievance is not alleged to have any connection with this lawsuit. Following receipt

 of the grievance about Mr. Green's ankle injury, Grievance Specialist Winningham investigated

 Mr. Green's concerns and provided him a response. Id. at ¶ 12.

        To complete the IDOC grievance process if the issue is not resolved, an inmate must appeal

 the Grievance Specialist's response to the facility Warden. Dkt. 32-5 at § XII (Offender Grievance

 Process). Mr. Green's grievance records show that following Ms. Winningham's response to his

 grievance, no appeal to the Warden was pursued. Dkt. 32-1 at ¶ 13; dkt. 32-2 (Mr. Green's

 grievance history record). Mr. Green's grievance history shows that he has never taken a grievance

 appeal to the facility Warden, a required step in the IDOC grievance process. Dkt. 32-1 at ¶ 13;

 dkt. 32-2.

                                           III. Discussion

        The undisputed facts demonstrate that Mr. Green had a grievance process available to him,

 that he filed a facility-level grievance with the Grievance Specialist, but that following his receipt

 of the grievance response, he did not take the next required step and appeal the response to the

 facility Warden. Thus Mr. Green failed to exhaust his available remedies prior to filing this lawsuit.

 The consequence of this, in light of 42 U.S.C. § 1997e(a), is that Mr. Green's action should not

 have been brought and must now be dismissed without prejudice. Ford v. Johnson, 362 F.3d 395,

 401 (7th Cir. 2004) (holding that “all dismissals under § 1997e(a) should be without prejudice.”).

                                           IV. Conclusion

        The motion for summary judgment of defendant GEO Group, dkt. [30], and Wexford

 Medical, dkt. [36], are granted. This action is dismissed without prejudice for failure to exhaust




                                                   4
Case 1:19-cv-03437-JPH-DML Document 48 Filed 10/27/20 Page 5 of 5 PageID #: 168




 administrative remedies prior to its commencement. 42 U.S.C. § 1997e(a). Final judgment

 consistent with this Order shall now enter.

 SO ORDERED.

 Date: 10/27/2020




 Distribution:

 Lorenzo Green
 188577
 New Castle Correctional Facility - Inmate Mail/Parcels
 1000 Van Nuys Road
 New Castle, IN 47362

 Adam Garth Forrest
 Boston Bever Klinge Cross & Chidester
 aforrest@bbkcc.com

 Heather Terese Gilbert
 Cassiday Schade LLP
 hgilbert@cassiday.com

 Emily Kathleen VanTyle
 Cassiday Schade LLP
 evantyle@cassiday.com

 Marilyn A. Young
 Cassiday Schade LLP
 myoung@cassiday.com




                                               5
